DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a). The drawings must show every feature of the invention specified in the claims. Therefore, the following features must be shown or the features be canceled from the claims. No new matter should be entered.
Claims 2 and 14 each recite “at least one airfoil assembly disposed on at least one of each pod and each aerial vehicle.” The drawings do not show an airfoil assembly disposed on any of the depicted pods or aerial vehicles.
Claim 3 and 15 each recite “the at least one airfoil assembly is configured in an un-deployed configuration and at least one deployed configuration.” The drawings do not show an airfoil assembly disposed on any of the depicted pods or aerial vehicles, let alone an airfoil assembly that can transition between an un-deployed configuration and a deployed configuration.
Claims 6 and 17 each recite “at least one actuator operationally coupled with the at least one aerial vehicle, wherein the at least one actuator is configured to couple the at least one aerial vehicle with the at least one pod and decoupled the at least one aerial vehicle from the at least one pod.” The drawings do not show any actuators associated with the at least one vehicle, nor any components that the actuator interacts with to cause the coupling or decoupling of an aerial vehicle from a pod.
Claims 7 and 18 each recite “wherein the at least one actuator comprises a handle, wherein the handle is configured to receive at least one external force manually, wherein the 
Claim 9 recites “wherein the at least one aerial vehicle comprises at least one vehicle positioning foot, wherein the at least one vehicle positioning foot facilitates placing of the at least one aerial vehicle coupled with the at least one pod 52on at least one surface and the at least one aerial vehicle decoupled from the at least one pod on the at least one surface.” The drawings do not show any of the aerial vehicles as including a positioning foot that facilitates placing an aerial vehicle coupled with a pod on a surface.
Claim 10 recites “wherein the at least one vehicle positioning foot is configured in a retracted configuration and at least one extended configuration, wherein the at least one vehicle positioning foot is configured to transition between the retracted configuration and the at least one extended configuration.” As noted above, the drawings do not show any aerial vehicles including a positioning foot, let alone a positioning foot configured to transition between a retracted configuration and an extended configuration.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional 

Specification
The disclosure is objected to because of the following informalities: 
Page 14, lines 21-24 of the specification states that “the drone taxi may be designed so as to keep the weight of the drone taxi (constituted by the passenger pod) underneath the drone taxi for safety reasons and to keep the center of gravity underneath” (emphasis added). It is unclear how the weight of an object can be kept underneath and outside of the object itself.  It appears that the location of the weight should be in reference to a component other than the drone taxi.
Page 32, lines 23 to page 33, line 2 of the specification states that “the drone taxi 1300 may be designed so as to keep a weight of the drone taxi 1300 (constituted by the passenger pod 1304) underneath the drone taxi 1300 for safety reasons and to keep the center of gravity underneath.” It is unclear how the weight of the drone taxi or the center of gravity of the drone taxi can be kept underneath and outside of the object itself. It appears that the location of the weight should be in reference to a component other than the drone taxi.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 2-4 and 14-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 2, lines 1-2 recites “at least one airfoil assembly disposed on at least one of each pod and each aerial vehicle.” In particular, Claim 1 recites and provides antecedent basis for “at least one pod” and “at least one aerial vehicle.” It is unclear whether the recitation of “each pod and each aerial vehicle” in Claim 2 requires the recited flying taxi to have multiple (i.e., two or more) pods and multiple aerial vehicles, or if it was intended to refer back to the previously recited “at least one pod” and “at least one aerial vehicle,” respectively. To the extent Applicant intended to refer back to the previously recited “at least one pod” and “at least one aerial vehicle,” it is suggested that Claim 2 be amended to recite -- at least one airfoil assembly disposed on at least one of the at least one pod and the at least one aerial vehicle --, or -- an airfoil assembly disposed on one of the at least one pod or the at least one aerial vehicle -- . For the purposes of examination, Claim 2 is interpreted as requiring at least one airfoil assembly on one of either the pod or the aerial vehicle.
Regarding Claim 4, lines 2-3 recites “at least one airfoil sensor disposed on the at least one of each aerial vehicle and the each pod.” Similar to Claim 2, it is unclear whether the recitation of “the each aerial vehicle and the each pod” requires the recited flying taxi to have multiple (i.e., two or more) pods and multiple aerial vehicles, or if it was intended to refer back to the “at least one pod” and the “at least one aerial vehicle” recited in Claim 1. To the extent Applicant intended to refer back to the recited “at 
Regarding Claim 14, lines 20-21 recites “at least one airfoil assembly disposed on at least one of each pod and each aerial vehicle.” It is unclear whether the recitation of “each pod and each aerial vehicle” in lines 20-21 requires the recited flying taxi to have multiple (i.e., two or more) pods and multiple aerial vehicles, or if it was intended to refer back to the “at least one pod” recited in line 15 of Claim 14 and the “at least one aerial vehicle” recited in line 2 of Claim 14. To the extent Applicant intended to refer back to the earlier recited “at least one pod” and “at least one aerial vehicle” in Claim 14, it is suggested that Claim 14 be amended to recite -- at least one airfoil assembly disposed on at least one of the at least one pod and the at least one aerial vehicle --, or -- an airfoil assembly disposed on one of the at least one pod or the at least one aerial vehicle -- . For the purposes of examination, Claim 14 is interpreted as requiring at least one airfoil assembly on one of either the pod or the aerial vehicle.
The dependent claims not specifically addressed above are rejected as being dependent upon a rejected base claim.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1-10 and 12-20 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Application Publication No. 2018/0002012 to McCullough et al. (hereinafter “McCullough”) and further in view of U.S. Publication No. 2020/0148345 to Wittmaak et al. (hereinafter “Wittmaak”).
Regarding Claim 1, McCullough discloses a flying taxi for facilitating the transportation of payloads (a VTOL aircraft 110 includes a flying frame 112 and a pod assembly 170, and the pod assembly 170 is capable of carrying passengers or cargo; see e.g., McCullough at paras. 0063-0067 and FIGS. 3A-4C), the flying taxi comprising:
at least one pod configured to receive at least one payload (the pod assembly 170 is capable of carrying passengers, crew, and/or cargo; see e.g., McCullough at para. 0067; and FIGS. 3A-4C), and
at least one aerial vehicle detachably couplable with the at least one pod using at least one coupling mechanism (the flying frame 112 includes receiving assemblies 172 that are selectively attachable to the joint members 174 of the pod assembly 170; see e.g., McCullough at paras. 0063, 0066-0067 and FIGS. 1-4),
wherein the at least one aerial vehicle comprises at least one propeller assembly disposed on an aerial vehicle of the at least one aerial vehicle, wherein the at least one propeller assembly is configured for propelling the flying taxi (the flying frame 112 includes a distributed propulsion system 134 with propellers 136, 138, 140, 142, 144, 146, 148, 150 that enable the aircraft 110 to take off vertically and provide thrust during a forward flight mode; see e.g., McCullough at paras. 0063-0064 and FIGS. 3A-3B).
McCullough further discloses that the center of gravity of the aircraft may be taken into consideration when transitioning flight modes to improve stability and efficiency (see e.g., McCullough at para. 0067). However, McCullough does not expressly discuss or show providing the pod assembly 170 as including a weight sensor or a processing device receiving and analyzing weight data from the weight sensor.
In the same field of endeavor, Wittmaak discloses an adaptive flight control system for a VTOL aircraft 100 with a cargo pod 102 for receiving a payload (see e.g., Wittmaak at paras. 0028-0031 and FIG. 1). Wittmaak further discloses a payload sensor 116 on the cargo pod 102 that is operable to determine the weight of the payload (see e.g., Wittmaak at para. 0035 and FIGS. 2-6). Wittmaak discloses that after a payload is received in the cargo pod 102, which may be determined by weight, a determination is made as to whether there is a discrepancy with the physical characteristics of the payload and if so, a user can be notified of the discrepancy (see e.g., Wittmaak at paras. 0040-0041 and FIG. 5). Once the payload has been loaded into the cargo pod, the center of gravity of the aircraft including the payload can change and operation of the aircraft can be adjusted accordingly (see e.g., Wittmaak at para. 0025). 
Furthermore, Wittmaak describes that a control system 120 may include a processor system 500 that processes information received from sensors 590, such as the payload sensor 116 and aircraft sensors 118, and the processor system 500 is operable to generate control signals to the aircraft equipment 580 (see e.g., Wittmaak at para. 0043). The processor system 500 can access network connectivity devices 520 and communicate with an enterprise system 595, enabling interaction with and display of pre- or post-processed data (see e.g., Wittmaak at paras. 0043-0055 and FIG. 6). Additionally, if a discrepancy is not detected with the loaded payload, the physical characteristics of the payload (e.g., weight, center of gravity, or inertia) can be used as an input to optimize control gains for the aircraft/payload combination and to control operation of the aircraft (see e.g., Wittmaak at para. 0042). 
Thus, it would have been obvious to one skilled in the art at the time of filing to have modified the VTOL aircraft 110 of McCullough to include a processor system and a payload sensor on the pod assembly 170 of McCullough, in light of the teachings of Wittmaak, for the benefit of verifying the physical characteristics of the payload loaded onto the cargo 102 in order to optimize control of the aircraft in view of the physical characteristics of the payload loaded onto pod assembly, and for the benefit of enabling a user to review and interact with any associated pre- or post-processed data.
Regarding Claim 2, and as best interpreted, McCullough discloses at least one airfoil assembly disposed on at least one of each pod and each aerial vehicle, wherein the at least one airfoil assembly generates at least one resistive force on the flying taxi in opposition to a gravitational force on the flying taxi during a descent of the flying taxi (the pod assembly 170 includes a deployable parachute 180 in the form of a parafoil parachute that provides both steerability and controlled rate of descent of the pod assembly 170; see e.g., McCullough at para. 0070 and FIGS. 5A-5D; it is noted that a parafoil is a type of airfoil with an aerodynamic cell structure when the parachute 180 is in a deployed and inflated state).
Regarding Claim 3, and as best interpreted, McCullough discloses wherein the at least one airfoil assembly is configured in an un-deployed configuration and at least one deployed configuration, wherein the at least one airfoil assembly is configured to transition between the un-deployed configuration and the at least one deployed configuration, wherein the at least one airfoil assembly generates the at least one resistive force in the at least one deployed configuration, wherein the at least one airfoil assembly does not generate the at least one resistive force in the un-deployed configuration (the pod assembly 170 includes a deployable parachute 180 in the form of a parafoil parachute that provides both steerability and controlled rate of descent of the pod assembly 170 when placed in the deployed state; see e.g. McCullough at para. 0070 and FIGS. 5A-5D).
Regarding Claim 4, and as best interpreted, McCullough discloses wherein at least one airfoil sensor disposed on the at least one of the each aerial vehicle and the each pod, wherein the at least one 
analyzing the at least one airfoil sensor data; and generating at least one airfoil control command (in response to the jettison sequence, a pod assembly jettison sequence can be initiated where the receiving assemblies 172 of the flying frame 112 release joint members 174 of the pod assembly 170; see e.g., McCullough at para. 0070 and FIGS. 5A-5D); and
at least one airfoil actuator communicatively coupled to the processing device, wherein the at least one airfoil actuator is operationally coupled with the at least one airfoil assembly, wherein the at least one airfoil actuator is configured to transition the at least one airfoil assembly between the un-deployed configuration and the at least one deployed configuration based on the at least one airfoil control command (the parachute 180 is deployed from the pod assembly 170 as part of the pod assembly jettison sequence such that the parachute 180 is released away from the pod assembly 170 and is inflated; see e.g., McCullough at para. 0070 and FIGS. 5A-5D).
Regarding Claim 5, McCullough discloses wherein the at least one coupling mechanism comprises a first part disposed on the at least one aerial vehicle (the flying frame 112 includes the receiving assemblies 172; see e.g., McCullough at paras. 0066-0068 and FIGS. 4B-4C, 4Q-4R, and 6A-6B) and a second part disposed on the at least one pod (the pod assembly 170 includes the joint members 174; see e.g., McCullough at paras. 0066-0068and FIGS. 4B-4C, 4Q-4R, and 6A-6B), wherein the first part and the second part is detachably coupled facilitating the at least one aerial vehicle to be detachably couplable with the at least one pod (the receiving assemblies 172 of the flying frame 112 is selectively 
Regarding Claim 6, McCullough discloses at least one actuator operationally coupled with the at least one aerial vehicle, wherein the at least one actuator is configured to couple the at least one aerial vehicle with the at least one pod and decoupled the at least one aerial vehicle from the at least one pod (the receiving assemblies 172 of the flying frame 112 is selectively coupled to the joint members 174 of the pod assembly 170, and during a pod assembly jettison sequence, the receiving assemblies 172 is operable to release the joint members 174; see e.g., McCullough at paras. 0063, 0066-0067, 0070, and 0073, and FIGS. 4B-4C, 4Q-4R, and 6A-6B; it is noted that the term actuator has been broadly interpreted to read on any mechanism or system that is movable (i.e., actuated) to cause a coupling or decoupling action).
Regarding Claim 7, McCullough does not expressly discuss or show the joint members 174 as having a handle and does not expressly discuss or show the joint members 174 as having any communication ports for establishing communication between the pod assembly 170 and the flying frame 112. However, in a related embodiment, McCullough discloses a passenger pod assembly 220 including a communications port assembly and may include one or more quick disconnect harnesses; see e.g., para. 0073 and FIGS. 6A-6B.
Thus, it would have been obvious to one skilled in the art at the time of filing to modify the pod assembly 170 to include a communication port assembly with quick disconnect harnesses and the receiving assemblies 172 with corresponding quick disconnect harness, in light of the embodiment associated with FIGS. 6A-6B in McCullough, for the predictable result of enabling electronic communications between the pod assembly 170 and the flying frame 112. The quick disconnect arrangement further enables the harnesses to be quickly disconnected from each other prior to physically decoupling and separating and the pod assembly 170 from the flying frame 112. Additionally, 
Regarding Claim 8, McCullough discloses wherein the at least one pod comprises at least one pod foot, wherein the at least one pod foot is configured in at least one pod foot configuration, wherein the at least one pod foot configuration facilitates placing of the at least one pod on at least one surface in at least one pod orientation in relation to the at least one surface (the pod assembly 170 includes retractable wheel assemblies 176 that enable the pod assembly 170 to be supported on the ground surface; see e.g., McCullough at para. 0065 and 4A and 4B).
Regarding Claim 9, McCullough discloses wherein the at least one aerial vehicle comprises at least one vehicle positioning foot, wherein the at least one vehicle positioning foot facilitates placing of the at least one aerial vehicle coupled with the at least one pod on at least one surface and the at least one aerial vehicle decoupled from the at least one pod on the at least one surface (the flying frame 112 includes landing struts 166 for supporting the flying frame 112 and the pod assembly 170; see e.g., McCullough at paras. 0054, 0058, 0058, and 0063 and FIGS. 3A, 3B, 4A, 4B, 4Q, 4R and 4S).
Regarding Claim 10, McCullough discloses wherein the at least one vehicle positioning foot is configured in a retracted configuration and at least one extended configuration, wherein the at least one vehicle positioning foot is configured to transition between the retracted configuration and the at least one extended configuration, wherein the at least one extended configuration facilitates the placing of the at least one aerial vehicle on the at least one surface and the retracted configuration does not facilitate the placing of the at least one aerial vehicle on the at least one surface (the landing struts 166 are telescopically extendable to support the flying frame 112 and the pod assembly 170 on the ground, and the landing struts 166 can be retracted during flight; see e.g., McCullough at paras. 0054, 0058, 0058, and 0063 and FIGS. 3A, 3B, 4A, 4B, 4Q, 4R and 4S).
Regarding Claim 12, McCullough discloses wherein the at least one propeller assembly is associated with at least one engaged state and a disengaged state, wherein the at least one propeller assembly propels the flying taxi in the at least one engaged state, wherein the at least one propeller assembly does not propel the flying taxi in the disengaged state, wherein the at least one propeller assembly is configured to transition between the at least one engaged state and the disengaged state (the plurality of propulsion assemblies 136, 138, 140, 142, 144, 146, 148, 150 provide thrust to the aircraft 110 in an operational state, and during a forward flight, the inboard propulsion assemblies 138, 140, 146, and 148 can be placed in a shut down state to reduce drag; see e.g., McCullough at paras. 0063 and 0064, and FIGS. 3A and 3B).
Regarding Claim 13, Wittmaak discloses wherein the processing device is further configured for generating at least one propeller control command based on the analyzing of the at least one weight data (the control system 120 includes a processor system 500 that processes information received from sensors 590, such as the payload sensor 116, and the processor system 500 is operable to generate control signals to the aircraft equipment 580; see e.g., Wittmaak at para. 0043), wherein the flying vehicle further comprising at least one propeller actuator communicatively coupled with the processing device, wherein the at least one propeller actuator is operationally coupled with the at least one propeller assembly, wherein the at least one propeller actuator configured to transition the at least one propeller assembly between the at least one engaged state and the disengaged state based on the at least one propeller control command (the physical characteristics of the payload can be used as an input to optimize control gains for the aircraft/payload combination and to control operation of the aircraft; see e.g., Wittmaak at para. 0042).
Regarding Claim 14, and as best interpreted, McCullough discloses a flying taxi for facilitating the transportation of payloads (a VTOL aircraft 110 includes a flying frame 112 and a pod assembly 170, 
at least one pod configured to receive at least one payload (the pod assembly 170 is capable of carrying passengers, crew, and/or cargo; see e.g., McCullough at para. 0067; and FIGS. 3A-4C), and
at least one aerial vehicle detachably couplable with the at least one pod using at least one coupling mechanism (the flying frame 112 includes receiving assemblies 172 that are selectively attachable to the joint members 174 of the pod assembly 170; see e.g., McCullough at paras. 0063, 0066-0067 and FIGS. 1-4),
wherein the at least one aerial vehicle comprises at least one propeller assembly disposed on an aerial vehicle of the at least one aerial vehicle, wherein the at least one propeller assembly is configured for propelling the flying taxi (the flying frame 112 includes a distributed propulsion system 134 with propellers 136, 138, 140, 142, 144, 146, 148, 150 that enable the aircraft 110 to take off vertically and provide thrust during a forward flight mode; see e.g., McCullough at paras. 0063-0064 and FIGS. 3A-3B), and
at least one airfoil assembly disposed on at least one of each pod and each aerial vehicle, wherein the at least one airfoil assembly generates at least one resistive force on the flying taxi in opposition to a gravitational force on the flying taxi during a descent of the flying taxi (the pod assembly 170 includes a deployable parachute 180 in the form of a parafoil parachute that provides both steerability and controlled rate of descent of the pod assembly 170; see e.g., McCullough at para. 0070 and FIGS. 5A-5D; it is noted that a parafoil is a type of airfoil with an aerodynamic cell structure when the parachute 180 is in a deployed and inflated state).
McCullough further discloses that the center of gravity of the aircraft may be taken into consideration when transitioning flight modes to improve stability and efficiency (see e.g., McCullough 
In the same field of endeavor, Wittmaak discloses an adaptive flight control system for a VTOL aircraft 100 with a cargo pod 102 for receiving a payload (see e.g., Wittmaak at paras. 0028-0031 and FI. 1). Wittmaak further discloses a payload sensor 116 on the cargo pod 102 that is operable to determine the weight of the payload (see e.g., Wittmaak at para. 0035 and FIGS. 2-6). Wittmaak discloses that after a payload is received in the cargo pod 102, which may be determined by weight, a determination is made as to whether there is a discrepancy with the physical characteristics of the payload and if so, a user can be notified of the discrepancy (see e.g., Wittmaak at paras. 0040-0041 and FIG. 5). Once the payload has been loaded into the cargo pod, the center of gravity of the aircraft including the payload can change and operation of the aircraft can be adjusted accordingly (see e.g., Wittmaak at para. 0025). 
Furthermore, Wittmaak describes that a control system 120 may include a processor system 500 that processes information received from sensors 590, such as the payload sensor 116 and aircraft sensors 118, and the processor system 500 is operable to generate control signals to the aircraft equipment 580 (see e.g., Wittmaak at para. 0043). The processor system 500 can access network connectivity devices 520 and communicate with an enterprise system 595, enabling interaction with and display of pre- or post-processed data (see e.g., Wittmaak at paras. 0043-0055 and FIG. 6). Additionally, if a discrepancy is not detected with the loaded payload, the physical characteristics of the payload (e.g., weight, center of gravity, or inertia) can be used as an input to optimize control gains for the aircraft/payload combination and to control operation of the aircraft (see e.g., Wittmaak at para. 0042). 
Thus, it would have been obvious to one skilled in the art at the time of filing to have modified the VTOL aircraft 110 of McCullough to include a processor system and a payload sensor on the pod assembly 170 of McCullough, in light of the teachings of Wittmaak, for the benefit of verifying the 
Regarding Claim 15, and as best interpreted, McCullough discloses wherein the at least one airfoil assembly is configured in an un-deployed configuration and at least one deployed configuration, wherein the at least one airfoil assembly is configured to transition between the un-deployed configuration and the at least one deployed configuration, wherein the at least one airfoil assembly generates the at least one resistive force in the at least one deployed configuration, wherein the at least one airfoil assembly does not generate the at least one resistive force in the un-deployed configuration (the pod assembly 170 includes a deployable parachute 180 in the form of a parafoil parachute that provides both steerability and controlled rate of descent of the pod assembly 170 when placed in the deployed state; see e.g. McCullough at para. 0070 and FIGS. 5A-5D).
Regarding Claim 16, and as best interpreted, McCullough discloses wherein the at least one coupling mechanism comprises a first part disposed on the at least one aerial vehicle and a second part disposed on the at least one pod, wherein the first part and the second part is detachably coupled facilitating the at least one aerial vehicle to be detachably couplable with the at least one pod.
Regarding Claim 17, and as best interpreted, McCullough discloses at least one actuator operationally coupled with the at least one aerial vehicle, wherein the at least one actuator is configured to couple the at least one aerial vehicle with the at least one pod and decoupled the at least one aerial vehicle from the at least one pod (the receiving assemblies 172 of the flying frame is selectively attachable to the joint members 174 of the pod assembly 170, and during a pod assembly jettison sequence, the receiving assemblies 172 is operable to release the joint members 174; see e.g., McCullough at paras. 0063, 0066-0067, 0070, and 0073, and FIGS. 4B-4C, 4Q-4R, and 6A-6B; it is noted 
Regarding Claim 18, and as best interpreted, McCullough does not expressly discuss or show the joint members 174 as having a handle and does not expressly discuss or show the joint members 174 as having any communication ports for establishing communication between the pod assembly 170 and the flying frame 112. However, in a related embodiment, McCullough discloses a passenger pod assembly 220 including a communications port assembly and may include one or more quick disconnect harnesses; see e.g., para. 0073 and FIGS. 6A-6B.
Thus, it would have been obvious to one skilled in the art at the time of filing to modify the pod assembly 170 to include a communication port assembly with quick disconnect harnesses and the receiving assemblies 172 with corresponding quick disconnect harness, in light of the embodiment associated with FIGS. 6A-6B in McCullough, for the predictable result of enabling electronic communications between the pod assembly 170 and the flying frame 112. The quick disconnect arrangement further enables the harnesses to be quickly disconnected from each other prior to physically decoupling and separating the pod assembly 170 from the flying frame 112. Additionally, it is noted that one skilled in the art would appreciate that the quick disconnect harnesses provided to the modified receiving assemblies 172 would include a handle (i.e., a gripping surface) to enable a user to disconnect and separate the two harness.
Regarding Claim 19, and as best interpreted, McCullough discloses wherein the at least one pod comprises at least one pod foot, wherein the at least one pod foot is configured in at least one pod foot configuration, wherein the at least one pod foot configuration facilitates placing of the at least one pod on at least one surface in at least one pod orientation in relation to the at least one surface (the pod assembly 170 includes retractable wheel assemblies 176 that enable the pod assembly 170 to be supported on the ground surface; see e.g., McCullough at para. 0065 and 4A and 4B).
Regarding Claim 20, and as best interpreted, McCullough discloses wherein the at least one aerial vehicle comprises at least one vehicle positioning foot, wherein the at least one vehicle positioning foot facilitates placing of the at least one aerial vehicle coupled with the at least one pod on at least one surface and the at least one aerial vehicle decoupled from the at least one pod on the at least one surface (the flying frame 112 includes landing struts 166 for supporting the flying frame 112 and the pod assembly 170; see e.g., McCullough at paras. 0054, 0058, 0058, and 0063 and FIGS. 3A, 3B, 4A, 4B, 4Q, 4R and 4S).

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over McCullough in view of Wittmaak as applied to Claim 10 above, and further in view of U.S. Application Publication No. 2018/0362151 to Marles (hereinafter “Marles”).
Regarding Claim 11, McCullough discloses the landing struts 166 being telescopically extendable, but does not expressly discuss or show how the landing struts are activated. However, in the same field of endeavor, Marles discloses a landing gear system 100 including a landing gear extension and retraction system 110 and a landing gear controller 120 (see e.g., Marles at paras. 0039-0040 and FIG. 1). Marles explains that aircraft drag can be reduced by decreasing the time needed to retract the landing gear (see e.g., Marles at paras. 0035-0037). Marles discloses that the landing gear controller 120 is configured to receive a signal from a strut sensor (see e.g., Marles at para. 0053). The landing gear controller 120 is operable to initiate a first portion of an extension or retraction process in response to an aircraft parameter, including a strut length of the landing gear (see e.g., Marles at paras. 0040-0042 and 0051-0052). 
Thus, it would have been obvious to one skilled in the art at the time of filing to modify the landing strut system of McCullough to include a landing gear controller, in light of the teachings of Marles, in order to initiate extension or retraction of the landing gear based on aircraft parameters (such .
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
U.S. Application Publication No. 2009/0008499 to Shaw discloses a ground transport module 14 detachably coupled to an air vehicle 20 (see FIGS. 11A-11C).
U.S. Application Publication No. 2010/0222993 to Brainard discloses a vertical takeoff and landing (VTOL) aircraft including an airframe 14 detachably coupled to an external load L (see FIG. 1A). Brainard further discloses a load management system 34 to determine, manage, and display the aircraft's center of gravity (see FIG. 2).
U.S. Application Publication No. 2018/0126871 to Martinotti discloses a modular passenger transportation system including a passenger module 10 and an air propulsion module (see FIG. 1).
U.S. Application Publication No. 2018/0194469 to Evans discloses a drone transport system including a pod 100 detachably coupled to a drone 200 (see FIGS. 2a-2d).
U.S. Application Publication No. 2019/0047342 to Dietrich discloses a vertical takeoff and landing transportation system including a pod 204 detachably coupled to a flight vehicle 202 (see FIGS. 2, 10, and 11).
U.S. Application Publication No. 2019/0202561 to Weekes et al. discloses an unmanned vehicle cargo handling and carrying system including sensors to determine the weight and weight distribution of a cargo container 110 that is detachably coupled to an aerial vehicle 100 (see FIGS. 1, 2 and 4A-4D).
U.S. Application Publication No. 2020/0062395 to Tsugawa et al. discloses a weight acquisition unit to acquire the weight of an article to be loaded onto an unmanned aerial vehicle to prevent an overloaded state (see para. 0008).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KA CHUN LEUNG whose telephone number is 571-272-3504. The examiner can normally be reached Monday - Friday 8:00 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joshua J. Michener can be reached on 571-272-1467. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/K.C.L./Examiner, Art Unit 3642    

/JOSHUA J MICHENER/Supervisory Patent Examiner, Art Unit 3642